DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR ASSEMBLY WITH AN INTERMEDIATE INSULATING MEMBER AND A POTTING MATERIAL THAT FILLS A PORTION IN AN OUTER CONDUCTOR MORE ON THE FRONT SIDE THAN ON THE FRONT SURFACE OF THE INTERMEDIATE INSULATING MEMBER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baumler (United States Patent 9,190,786) in view of Glick et al. (United States Patent 9,325,095).
With respect to Claim 1:
Baumler discloses a connector assembly (FIG. 3, 40) comprising: 
a connector (FIG. 3, 47), the connector (47) having a terminal (FIG. 3, 63) that is conductive, an intermediate insulating member (FIG. 3, 62) that contains the terminal (63), and an outer conductor (FIG. 3, 48) that is conductive and contains the intermediate insulating member (62); 
and a connector housing (FIG. 3, 53) to which the connector (FIG. 3, 47) is attached, the connector housing (FIG. 3, 53) having an outer conductor holding part (FIG. 3, 55) provided with an outer conductor insertion hole (FIG. 3, 61) through which the outer conductor (FIG. 3, 48) is inserted and a front outer conductor containing cavity (FIG. 3, see notation) that is formed on a front side (FIG. 3, see notation) of the outer conductor holding part (FIG. 3, 55) and has a larger cross-sectional area (FIG. 3, see notation) than the outer conductor insertion hole (FIG. 3, 61), wherein the connector (FIG. 5, 47) is fixed to the connector housing (FIG. 5, 53) (Column 5, lines 11-43).
[AltContent: connector][AltContent: connector][AltContent: textbox (front side)][AltContent: textbox (front outer conductor containing cavity)]
    PNG
    media_image1.png
    519
    830
    media_image1.png
    Greyscale

Baumler does not expressly disclose the connector is fixed to the connector housing with a tab welded to a front surface of the outer conductor holding part, the tab being integrally formed with the outer conductor, and with a potting material filled in a portion in the front outer conductor containing cavity close to the front surface of the outer conductor holding part.
However, Glick teaches the connector (FIG. 7, 240) is fixed to the connector housing (FIG. 7, 230) with a tab (FIG. 7, 248) welded to a front surface of the outer conductor holding part (Column 8, lines 59-61), the tab (248) being integrally formed with the outer conductor (FIG. 7, 242), and with a potting material (plastic) (FIG. 7, 250) filled in a portion in the front outer conductor containing cavity close to the front surface (FIG. 6) of the outer conductor holding part (FIG. 7, 230B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumler with the teachings of Glick and provide the connector is fixed to the connector housing with a tab welded to a front surface of the outer conductor holding part, the tab being integrally formed with the outer conductor, and with a potting material filled in a portion in the front outer conductor containing cavity close to the front surface of the outer conductor holding part so as “to provide an improved structure for a female contact that provides for increased durability and current carrying capacity, yet which is relatively simple and inexpensive to manufacture.” (Glick, Column 1, lines 59-62).
With respect to Claim 2: 
Baumler in view of Glick discloses the connector assembly (Baumler, FIG. 3, 40, wherein the outer conductor (Glick, FIG. 7, 240) includes a plurality of slits (Glick, FIG. 7, 247) formed in a portion more on a front side (Glick, FIG. 7, see notation) than the front surface (Glick, FIG. 7, see notation) of the outer conductor holding part (Glick, FIG. 7, see notation), and pieces of the potting material (Glick, FIG. 7, 250) filled in portions on inner and outer sides of the outer conductor (Glick, FIG. 7, 240) are connected to each other through the slits (Glick, FIG. 7, 246) so as to achieve a seal of high integrity.
[AltContent: textbox (Front surface)][AltContent: connector][AltContent: connector][AltContent: textbox (Front side)][AltContent: connector][AltContent: textbox (outer conductor holding part)]
    PNG
    media_image2.png
    331
    747
    media_image2.png
    Greyscale

With respect to Claim 6: 
Baumler in view of Glick discloses the connector assembly, wherein the outer conductor (Baumler, FIG. 3, 48) or (Glick, FIG. 7, 240) is a substantially cylindrical member (conical) (Glick, FIG. 8, 240) made of a curved plate (Baumler, Column 5, lines 53-56) (Glick, FIG. 9, 240’, Column 7, lines 40-56).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the intermediate insulating member has a front surface positioned more on a back side than the tab, and the potting material further fills a portion in the outer conductor more on the front side than the front surface of the intermediate insulating member, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 4, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the outer conductor is provided with a recess part that functions as a reservoir part for the potting material, as recited in claim 4, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an anchor part, with which the potting material is engaged, is formed in a portion of the terminal more on the front side than the front surface of the intermediate insulating member, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831